Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Kim on 9/8/2022.

The application has been amended as follows: 
Claim 1 is amended: A lamination apparatus for a secondary battery,the lamination assembly configured to thermally bond 
a transfer member comprising an electrode transfer part and a separator transfer part and configured to transfer the electrode assembly;
a support member comprising opposing plates and configured to support each of top and bottom surfaces of the electrode assembly transferred by the transfer member; and
a heating member comprising opposing heaters and configured to heat the electrode assembly supported by the support memberand to be moved in 
wherein the opposing plates each include a metal plate having thermal conductivity, and
wherein the metal plate has an opening groove in an outer surface thereof, which does not face the electrode assembly.

Claim 2 is amended: The lamination apparatus of claim 1, wherein the heaters are 

Claim 3 is amended: The lamination apparatus of claim 2, wherein the the heaters are configured to return to a previous position thereof to reheat the electrode assembly when the transfer member is restarted.

Claim 4 is amended: The lamination apparatus of claim 1, wherein the heaters maintain[[s]] heat capacity when 
Claim 7 is amended: The lamination apparatus of claim 1, wherein the opposing plates each further comprise[[s]] a heat-resistant plate disposed on an inner surface of the metal plate, the heat-resistant plates configured to support 

Claim 8 is amended: The lamination apparatus of claim 7, wherein the metal plates are [[is]] disposed on an outer edge of the heat-resistant platess.

Claim 13 is amended: The lamination apparatus of claim 1, wherein the opening groove creates a reduced a thickness in [[of]] the metal plate in a region where [[it]] the metal plate is configured to support[[s]] the electrode assembly

Claims 9-11 are cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Jen et al. (US 2001/0036573) is the closest prior art and teaches metal plates [209] as a supporting member as claimed.  However, there is no apparent motivation dispose a groove into the plate [209] in Jen et al. and thus no specific motivation to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746